Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 10/08/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 04/08/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 10/08/2021, claims 38 and 41-63 are pending in the application.  

Status of the Application
	Claims 38 and 41-63 are pending and are currently under examination.  
Claims 38, 41-43 and 45-63 are in condition for allowance.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 10/08/2021 and 06/09/20 are in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


New Claim Rejections and Objections – necessitated by claim amendments
Claim Objections
Claim 44 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 44 recites “wherein the long-chain RNA molecule is in a complex with a cationic or polycationic compound” and depends from claim 38 which recites the same limitation.

Response to arguments
Claim Rejections - 35 USC § 102

The rejection of claim(s) 38, 39, 43-51, 53, 54 and 57-60 under 35 U.S.C. 102(a)(2)as being anticipated by WO2012170889 (Hereinafter ‘889) is withdrawn in response to claim amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 38-60 under 35 U.S.C. 103 as being unpatentable over WO2012170889 (Hereinafter ‘889), Wanning et al. ("Pharmaceutical spray freeze drying." International journal of pharmaceutics 488.1-2 (2015): 136-153). Truong-Le et al. (US 20110243996) and DeHaan et al. (US 20150136130) is withdrawn in response to Applicant’s arguments.

Double Patenting
The terminal disclaimer filed 10/08/2021 has overcome the rejection of record.
New claims 61-63 would have been included in this rejection and thus the terminal disclaimer overcomes the rejection of new claims.


References cited on IDS.3P but not cited in O.A.: Shire et al. WO 2013185069 and Eljamal et al. Patent 5780014.  

These references when combined do to make obvious the claimed invention.  While Shire et al. describes a dry powder formulation comprising a mRNA and successful delivery to mice, there is no evidence cited in these references that would motivate one of skill in the art to predictably make the claimed long-chain RNA molecule using the conditions of Eljamal et al. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635